Pigott, J.
(dissenting). Judge Doyle’s tenure is remarkable. She served for 20 years as Chief Clerk of the Albany County Surrogate’s Court. She was an Adjunct Professor of Law at Albany Law School teaching courses on trusts and estates and Surrogate’s Court procedure. She has been a frequent lecturer for the New York State Bar Association, Surrogate Judges Association and the Office of Court Administration. She also served as an Acting Supreme Court Justice by designation of the Office of Court Administration.* The voters of Albany County elected her Surrogate twice.
Judge Doyle was first elected Surrogate in 2000 and reelected in 2010. She presided over a court that has processed over 3,500 cases annually. The charges here are few and minor and involve only an “appearance of impropriety” and concededly resulting in no impropriety in-fact. Nevertheless, this Court now upholds the sanction of her removal from office.
This Court has the “authority not only to ‘review the commission’s findings of fact and conclusions of law,’ but also to accept or reject the sanction determined by the commission, impose a different sanction, or impose no sanction at all” (Matter of Cunningham, 57 NY2d 270, 274 [1982]). We therefore are not restricted to reviewing the proceedings below for errors of law alone but, to the contrary, we are required to review the factual findings of the State Commission on Judicial Conduct. “Thus, in essence, there is a determination de novo” (id.). We have also previously stated that “[r]emoval is excessive where the misconduct amounts solely to poor judgment, even extremely poor judgment” (Matter of Skinner, 91 NY2d 142, 144 [1997]).
*664I agree with the dissenting Commission members that censure is the more appropriate sanction. As the dissenters noted, the referee who heard and witnessed Judge Doyle testify found her to be a “credible and candid witness” who “told the truth.” And while her disciplinary history should be considered, it does not elevate the sanction to removal on these facts, since the earlier discipline was not related to the alleged misconduct here. Finally, as the dissenting Commission members properly noted, “[I]f the findings of misconduct do not firmly place the judge over the line into the removal realm of ‘truly egregious circumstances,’ I think we must censure.”
Chief Judge Lippman and Judges Read, Smith, Rivera and Abdus-Salaam concur in per curiam opinion; Judge Pigott dissents and votes to censure in an opinion; Judge Graffeo taking no part.
Determined sanction accepted, without costs, and Cathryn M. Doyle removed from the Office of Surrogate of Albany County.

 Designation as Acting Supreme Court Justice is made by the Chief Administrator of the Courts in his or her discretion upon consultation with and agreement by the Presiding Justice of the appropriate Appellate Division (22 NYCRR 121.1). In making such selection, the Chief Administrator receives recommendations from an evaluatory panel consisting of the appropriate Deputy Chief Administrator of the Courts and the Administrative Judge of the Court where the Judge serves (22 NYCRR 121.2 [a]). In determining the capability of judges eligible for assignment, the evaluatory panel considers four criteria: productivity, scholarship, temperament and work ethic (22 NYCRR 121.2 [b] [1]-[4]).